Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
This action is responsive to Applicant’s request for continued examination and amendment/remarks filed 01/05/2021.  Claims 1-6 and 8-20 are currently pending, of which claims 15-17 are withdrawn.
Response to Amendment
The rejection of claim 7 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, is withdrawn in view of its cancellation.  However, Applicant’s amendment raises a new 112(d) issue with regard to claim 8.  See the new 112 rejection, below.
The rejection of claims 1-6, 8-14, and 18-20* under 35 U.S.C. 103 as being unpatentable over Sheem et al. (US 7,781,103) in view of Choi et al. (KR 2013-0058466) is maintained, and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments, below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The limitation “wherein the second carbon-based material is on the surface of the first carbon-based material in the form of primary particles” in claim 8 fails to further limit the subject matter of the claim upon which it depends since claim 1 already recites the second carbon-based material “consists of artificial graphite primary particles” that are “on a surface of the first carbon-based material” indicating the second carbon-based are already on the surface of the first carbon-based material in the form of primary particles.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheem et al. (US 7,781,103, hereinafter Sheem) in view of and as evidenced by Choi et al. (KR 2013-0058466, an IDS reference, hereinafter Choi).  An English language machine translation of Choi was provided with a previous correspondence.
As to claims 1, 2, 8 and 20, Sheem teaches a composite negative electrode active material (abstract) comprising a first carbon-based material (plate-shaped carbon powder particle agglomerated in a primary structure, abstract) and a second carbon-based material consisting of artificial graphite primary particles on a surface of the first carbon-based material (fine carbon particles agglomerated to form a secondary structure on the surface of the primary structure, abstract; the fine carbon powder particles are made from the same particles of the plate-shaped carbon powder, which is synthetic graphite, col. 3 lines 1-3 and 8-12), wherein the first and second carbon-based materials have respective particle diameters different from each other (the terms “plate-shaped” and “fine” to describe the respective carbon particles in reference denote they have different particle diameters, however note col. 3 lines 1-13 teach each set of particles have a different range of diameters).  Sheem teaches the fine carbon particles are provided to improve the compression strength of the plate-shaped carbon powder particles (col. 3 lines 18-38 and col. 4 lines 15-18), disclosing exemplary composite negative electrode material comprising the fine carbon particle coating have compression strength of 30 and 35 MPa whereas carbon powder particles lacking the fine carbon particle coating have a compression strength of 7 and 12 MPa (Table 1).  

It is clear the compression strength, and therefore the Young’s modulus, too, being a measurement of stiffness and related by a direct relationship to a compression strength, of the fine carbon particles in Sheem is higher than that of the plate-shaped carbon powder particle.  
Although Sheem fails to explicitly teach the particle/compression strength and Young’s modulus of the first and second carbon materials are 15-40 MPa/0.1-0.4 GPa and 100-150 MPa/1.5-4 GPa, respectively, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed particle strength and Young’s modulus ranges would flow naturally from the teachings of Sheem since Sheem generally teaches synthetic, i.e., artificial, graphite fine carbon powder particles coated on the surface of agglomerated synthetic graphite plate-shaped carbon powders (col. 2 line 51 to col. 3 line 13, and as described above) in order to significantly improve the compression strength of the plate-shaped carbon powder particles while also maintaining the overall shape of the negative active material particles leading to good swelling suppression characteristics of the negative electrode active material (col. 3 lines 17-39), which is substantially similar to Applicant’s discussion at paragraphs [0042], [0043], [00126], and [00127] and Fig. 3 of the original specification that the second carbon-based material has a greater strength than the first carbon-based material, e.g., have a particle strength of 100-150 MPa and Young’s modulus of 1.5 to 4 GPa that controls the expansion, i.e., swelling, of the first carbon-based material during charging, and an exemplary composition of the composite negative electrode active material is agglomerated artificial graphite secondary particles corresponding to the first carbon-based material coated on the surface thereof with artificial graphite primary particles corresponding to the second carbon-based material.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Choi is additionally cited as an evidence reference of interest that teaches an anode material comprising graphite particles where uncovered graphite prior to coating with a particle-strengthening surface coating, i.e., the claimed first carbon-based material, typically has a compression strength of 5 to 20 MPa (para. 0028), which overlaps the claimed particle strength range of the first carbon-material of claim 2.  In other words, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive within the claimed first carbon-based material’s Young’s modulus and particle strength of claims 1 and 2 from the teachings of Choi in the teachings of Sheem since Choi teaches compression strength ranges, and therefore Young’s modulus since the two properties would be expected by the skilled artisan to be related by a direct relationship, of the underlying graphite particles overlapping the claimed particle strength ranges are typical in the art. 
As to claim 3, Sheem teaches the first carbon-based material has a median particle diameter D50 in a range of 15 to 30 micrometers (15 to 25 micrometers, col. 3 lines 1-5).
As to claim 4, Sheem teaches the first carbon-based material a secondary particle formed by agglomeration of primary particles, as described above, and further teaches the agglomerated plate-shaped carbon particle is artificial graphite (synthetic graphite, col. 3 lines 1-3).
As to claim 5, Sheem teaches the artificial graphite primary particles, i.e., the second carbon-based material, have a medium particle diameter D50 in a range touching the claimed range of 5 to 7 micrometers (the fine carbon powder particles have an average particle size of 5 micrometers or less and are made from the same particles of the plate-shaped carbon powder, i.e., synthetic graphite as described above, col. 3 lines 8-12).
As to claim 6, Sheem teaches a ratio of the peak intensity I002 to I110 of the second-carbon based material overlaps the claimed range of 30 to 80 (the fine carbon powder particles are made from the same particles of the plate-shaped carbon powder, i.e., synthetic graphite as described above, and the plate-shaped carbon powder has an intensity ratio of the 110 plane to the 002 plane of preferably 0.002 to 0.2, col. 3 lines 4-6, which corresponds to an I001/I110 ratio of 5 to 500).
As to claim 9, although Sheem fails to explicitly teach a weight ratio of the first to second carbon-based materials is in a range of 95:5 to 80:20, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed weight ratio from the teachings of Sheem since Sheem teaches the fine carbon particles are provided on the plate-shaped carbon powder particles obtains fine pores in the negative electrode active material and strengthens the compression strength thereof which prevents side reactions with an electrolyte in a battery thereof and leads to good swelling suppression characteristics of the negative electrode active material (col. 3 lines 17-39).  It would be obvious to a person of ordinary skill in the art to vary the amount of fine carbon powder particles provided on the surface of the plate-shaped carbon powder particles relative to the amount of plate-shaped carbon powder particles to optimize the swelling, rate and temperature characteristics of the active material.  
As to claim 10, Sheem teaches a graphitization degree of the first carbon-based material is higher than that of the second carbon-based material (the plate-shaped carbon powder particles are natural or synthetic graphite, col. 3 lines 1-3, whereas the fine carbon powder particles may have an amorphous or turbostratic structure in part or as a whole, col. 3 lines 16-17, indicating the plate-shaped carbon powder particles have a higher graphitization degree than the fine carbon powder particles).  
As to claim 11, Sheem teaches the composite negative electrode active material further comprise a carbon coating layer on at least a surface of the first carbon-based material (the carbon powder particle further comprises an amorphous carbon coating layer on the surface thereof, col. 3 lines 39-45, see also Fig. 1).
As to claim 12, Sheem teaches the amount of the carbon coating layer overlaps the claimed range of 8 wt.% or less based on the total weight of the composite negative electrode active material (preferably 5 to 15 parts by weight based on 100 parts by weight of the carbon powder particle, col. 3 lines 41-45). 
As to claim 13, Sheem teaches the carbon coating layer consists of at least one of a polymer, coal tar pitch, petroleum pitch, meso-phase pitch, coke, low-molecular-weight heavy distillate, coal-based pitch or a derivative thereof (precursors for the amorphous carbon include mesophase pitch, petroleum-based pitch, carboniferous pitch and heavy grade oil, col. 5 lines 11-13).  However, note this limitation appears to be merely describing a product-by-process limitation of how the carbon coating layer is formed (e.g., paragraphs [0070] and [0086] of the original specification indicates the amorphous carbon material and coating layer thereof is formed by sintering one of the carbon-based materials of the recited Markush group.  
As to claim 14, Sheem teaches the composite negative electrode active material has a core-shell structure (the disclosed plate-shaped carbon powder particle and primary structure thereof described above meets the claimed core, and either one of the disclosed fine carbon particles agglomerated on the surface of the primary structure or the amorphous carbon coating layer on the primary structure described above meet the claimed shell).
As to claim 18, Sheem teaches a negative electrode for a lithium secondary battery comprising the negative electrode active material (col. 5 lines 24-29).
  As to claim 19, although Sheem fails to explicitly teach the composite negative electrode active material exhibits an expansion rate of 4.5% or less after 25 charge/discharge cycles, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed expansion rate from the teachings of Sheem since Sheem teaches providing the fine carbon particles on the plate-shaped carbon powder particles obtains fine pores in the negative electrode active material and strengthens the compression strength thereof which prevents side reactions with an electrolyte in a battery thereof and leads to good swelling suppression characteristics of the negative electrode active material (col. 3 lines 17-39).  The claimed expansion rate would naturally flow from the improved swelling suppression of the disclosed composition and/or it would be obvious to a person of ordinary skill in the art to vary the amount of fine carbon powder particles provided on the surface of the plate-shaped carbon powder particles to optimize the swelling, i.e., expansion, characteristics of the active material.
Response to Arguments
Applicant's arguments filed 01/05/2021 regarding the 103 rejection over Sheem et al. (US 7,781,103) in view of by Choi et al. (KR 2013-0058466) have been fully considered but they are not persuasive.  Applicant argues (pages 7-8 of the present response) Sheem et al. fails to teach or suggest the claimed particle strength and Young’s modulus range(s), and the amendment requiring “the second carbon-based material consists of artificial graphite primary particles” excludes the coating of Choi et al.  These arguments are not persuasive because the rejection has been modified to rely primarily on the structure of Sheem et al.’s negative active material and no longer looks to Choi et al. for structure of the claimed second carbon-based material as previously set forth and as argued by Applicant.  Although Sheem et al. fails to explicitly teach the particle/compression strength and Young’s modulus of the first and second carbon materials are 15-40 MPa/0.1-0.4 GPa and 100-150 MPa/1.5-4 GPa, respectively, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed particle strength and Young’s modulus ranges would flow naturally from the teachings of Sheem et al. since Sheem et al. generally teaches synthetic, i.e., artificial, graphite fine carbon powder particles coated on the surface of agglomerated synthetic graphite plate-shaped carbon powders (col. 2 line 51 to col. 3 line 13, and as described above) in order to significantly improve the compression strength of the plate-shaped carbon powder particles while also maintaining the overall shape of the negative active material particles leading to good swelling suppression characteristics of the negative electrode active material (col. 3 lines 17-39), which is substantially similar to Applicant’s discussion at paragraphs [0042], [0043], [00126], and [00127] and Fig. 3 of the original specification that the second carbon-based material has a greater strength than the first carbon-based material, e.g., have a particle strength of 100-150 MPa and Young’s modulus of 1.5 to 4 GPa that controls the expansion, i.e., swelling, of the first carbon-based material during charging, and an exemplary composition of the composite negative electrode active material is agglomerated artificial graphite secondary particles corresponding to the first carbon-based material coated on the surface thereof with artificial graphite primary particles corresponding to the second carbon-based material.
There is concern the material of Sheem et al. expresses substantially the same properties of an improved the compression strength of the plate-shaped carbon powder particles while also maintaining the overall shape of the negative active material particles leading to good swelling suppression characteristics of the negative electrode active material resulting from providing higher-strength artificial graphite fine carbon powder particles coated on the surface of lower-strength, more large-sized, agglomerated artificial graphite carbon powders as that disclosed in the present invention.  There is also concern the present invention merely enumerates the latent properties of the fine- and plate-shaped synthetic graphite powders, e.g., the particle strength and Young’s modulus ranges of the first and second carbon-based materials, present in and encompassed by the teachings of the Sheem et al. reference.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Note that the present rejection has been modified to no longer rely on the strength of the coating layer of Choi et al., rendering Applicant’s concern of Choi et al. moot.  Choi et al. is merely cited as an evidence reference of interest that teaches an anode material comprising graphite particles where uncovered graphite prior to coating with a particle-strengthening surface coating (uncovered graphite corresponding to the claimed first carbon-based material) typically has a compression strength of 5 to 20 MPa (para. 0028), which overlaps the claimed particle strength range of the first carbon-material of claim 2, for supporting the position that, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive within the claimed first carbon-based material’s Young’s modulus and particle strength of claims 1 and 2 from the teachings of Choi et al. in the teachings of Sheem et al. since Choi et al. teaches compression strength ranges, and therefore Young’s modulus since the two properties would be expected by the skilled artisan to be related by a direct relationship, of the underlying graphite particles overlapping the claimed particle strength ranges are typical in the art.  
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure:  Zhamu et al. (US 2017/0352868) is a cited reference of interest teaching and evidencing the modulus of a carbon-based material tends to increase as its compression strength increases (the compression strength of a sample was measured to be 3.6 MPa and the compression modulus was measured to be 74 MPa, and the compression strength and compressive of another sample having a comparable physical density was 6.2 MPa and 113 MPa, respectively, para. 0178).
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 2, 2021